   Case 19-01227-5-JNC                 Doc 371 Filed 12/11/19 Entered 12/11/19 09:41:12        Page 1 of 1
VAN−124 Order Continuing Hearing − Rev. 10/11/2019

                             UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF NORTH CAROLINA
IN RE:
CAH Acquisition Company 16, LLC                            CASE NO.: 19−01227−5−JNC
( known aliases: Haskell County Community Hospital )
PO Box 955745                                              DATE FILED: March 17, 2019
Saint Louis, MO 63195
                                                           CHAPTER: 11
TaxID: 27−2472420




                                               ORDER CONTINUING HEARING

IT IS ORDERED AND NOTICE IS HEREBY GIVEN that the motion to continue is allowed. The hearing on
the matter referenced below will be held as follows:

DATE:          Thursday, January 16, 2020
TIME:          01:00 PM
PLACE:         300 Fayetteville Street, 3rd Floor Courtroom, Raleigh, NC 27602

Application for Compensation for Rayford K. Adams III, Debtor's Attorney, Fee:$15068.23, Expenses:$.
filed by Rayford K. Adams III

and to transact all other business as may properly come before the court.

DATED: December 11, 2019

                                                              Joseph N. Callaway
                                                              United States Bankruptcy Judge
